Title: To James Madison from George W. Erving, 25 October 1803
From: Erving, George W.
To: Madison, James



No. 24 Sir.
London 25th. October 1803.
I have had the honor to receive the Triplicate of your letter of April 27th. Respecting the Claim of George Hunter of Philadelphia for the Capture of his Vessel the Mary Ann—Kuhn Master, and in compliance with your directions immediately proceeded to enquire into the State of it and as to the Probabilities of success from a revival of the Proceedings. It appears that the Appeal was duly entered & prosecuted, but discontinued upon the Opinion of the Kings Advocate, Mr. Hunter’s then Agent not finding himself authorized to proceed against that opinion, and as it is represented, not having funds of Mr. Hunters sufficient to meet the necessary Expences. It is the Opinion of my Proctor that no judicial redress can now be obtained and it does appear that under the circumstances of the Case no application for compensation to the British Government could be supported. It might be thought unreasonable & irregular to make such Application in a Case where the judicial remedy had not been exhausted. It would indeed be to claim something beyond the Principle upon which the 7th. Article of our late Treaty with this Country was settled. In a Case then like the present where the Captor would be considered as dismissed in consequence of the laches of the Claimant, such a demand upon the Government would be very little likely to be attended with any good effect, or any prospect of success.
I inclose herewith a Copy of the above mentioned Opinion of Sir John Nicholl on this Case, and Mr. Farquhar’s late Note to me. These together with the other Papers in the Case I have laid before our Minister here, and attend such future instructions on the Subject as you may be pleased to give. I have the honor to be Sir With the most perfect respect Your very Obt. Servt.
George W Erving
 

   
   RC and enclosures (DNA: RG 59, CD, London, vol. 8). On the RC, above the dateline, Erving wrote: “Mr. Hunters Case / Mary Ann—Kuhn—condemd at Nassau.” For enclosures, see nn. 2 and 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:548–50.



   
   Erving enclosed the opinion of the king’s advocate, Sir John Nicholl, 16 Sept. 1800 (1 p.; docketed by Wagner), in which Nicholl called the prospect of the appeal “by no means favorable,” because the claimant was “guilty of a direct Act of Hostility in retaking the Vessel, making Prisoners of the British Mariners & being in the Act of carrying them into an Enemy’s Port.”



   
   Enclosed is James Farquhar to Erving, 10 Sept. 1803 (2 pp.), in which the former writes that he sees no prospect for renewed appeals in Hunter’s case—that the act empowering the king to authorize appeals after the usual time for entering them has elapsed does not apply to this case, because it was begun in due time only to be dropped.


